 Case 1:18-cv-00996-JLK Document 32 Filed 10/31/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-000996-RPM-MEH

NORMAN DENARDO,

         Plaintiff,

v.

APRIA HEALTHCARE LLC,

         Defendant.



               STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE


       The parties, through their respective counsel, stipulate that all claims brought or that could

have been brought against Defendant APRIA HEALTHCARE L.L.C., be dismissed, with prejudice,

with all parties responsible for their respective costs and fees.

       DATED this 31st day of October 2019.

       Respectfully submitted,

 VIORST LAW OFFICES, P.C.                                  HALL & EVANS, L.L.C.


 s/ Anthony Viorst                                         s/ David B. Gelman
 Anthony Viorst, #18508                                    David B. Gelman, #26724
 David Chambers, #50270                                    Andrew C. Nickel, #45235
 Counsel for Plaintiff                                     Counsel for Defendant
 Case 1:18-cv-00996-JLK Document 32 Filed 10/31/19 USDC Colorado Page 2 of 2




                                                CERTIFICATE OF SERVICE

     I hereby certify that on the 31st day of October 2019, a true and correct copy of the foregoing
STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE was filed with the Court via
CM/ECF and served on the below-listed party by email:

Viorst Law Offices, P.C.
Anthony Viorst, Esq.
950 South Cherry Street, Suite 300
Denver, Colorado 80246
Telephone: (303) 872-5712
Facsimile: (303) 333-7127
Attorney for the Plaintiff

                                                                             s/ Aleece Montoya
                                                                             Aleece Montoya, Legal Assistant

                      In accordance with C.R.C.P. 121, §1-26(7), a printed copy of this document with original signatures is
being maintained by the filing party and will be made available for inspection by other parties or t




                                                                        2
